Citation Nr: 0908663	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to July 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The issue of service connection for a depressive disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran does 
not have chronic fatigue syndrome.


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim was accomplished in a June 2005 letter to 
the Veteran, which were provided before the adjudication of 
his claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained.  Also, the 
Veteran has not requested a hearing related to his claims and 
he has been provided an appropriate VA examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim, and no further assistance with the 
development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's claim and other statements imply his belief 
that he has chronic fatigue syndrome, which is a result of 
his military service in the Persian Gulf.  

Regulations pertaining to active duty service during the 
Persian Gulf War provide that if a Veteran served on active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, the Veteran may be compensated for a 
qualifying chronic disability that manifests in service or to 
a degree of 10 percent or more no later that December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  These 
regulations also stipulate which chronic conditions, 
including chronic fatigue syndrome, service connection may be 
presumed due to service in the Persian Gulf War.  38 C.F.R. 
§§ 3.317.  

The Veteran's DD-214 reflects active duty service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Accordingly, the Veteran may receive compensation for 
enumerated chronic conditions, provided he has a diagnosis 
meeting the requirements outlined in the applicable 
regulation.  

As it relates to Chronic Fatigue Syndrome, 38 C.F.R. § 4.88a 
outlines what is necessary for a Veteran to have a diagnosis 
of Chronic Fatigue Syndrome for VA proposes.  This regulation 
requires: (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: acute onset of the 
condition, low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, fatigue lasting 24 
hours or longer after exercise, headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), migratory joint pains, neuropsychologic 
symptoms, sleep disturbance.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically chronic fatigue syndrome.  In the 
absence of proof of a present disability, there is no valid 
claim (of service connection).  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Private treatment records from Doctor J. Rodriguez-Santiago 
reflect a diagnosis of chronic fatigue syndrome.  Neither 
record, however, states the medical basis or rationale 
supporting Dr. Rodriguez-Santiago's diagnosis.  

An August 2006 VA examination related to the Veteran's 
chronic fatigue syndrome claim is also of record.  Prior to 
evaluating the Veteran, the examiner reviewed the claims 
folder.  During this examination, the examiner noted the 
Veteran's lack of fatigue severe enough to reduce or impair 
average daily activities.  Additionally, the examiner noted 
no medical care provider recommended the Veteran remain in 
bed for more than a week during the previous six months.  The 
examination revealed pain associated with various parts of 
the Veteran's body, generalized muscle aches (without 
weakness), and sleep disturbances associated with depression.  
After considering the results of this examination and the 
information in the Veteran's claims folder, the examiner 
determined that the Veteran "actually does not meet the 
requirement for chronic fatigue syndrome."  

Many lay statements, including those from the Veteran, 
suggest that the Veteran has chronic fatigue syndrome.  These 
opinions do not constitute competent medical evidence of a 
disability.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, lay opinions alone are insufficient 
to provide the necessary diagnosis of chronic fatigue 
syndrome.

Though the Veteran's private treatment records reflect a 
diagnosis of chronic fatigue syndrome, Dr. Rodriguez-Santiago 
fails to provide any rationale or medical reasoning for his 
conclusion that the Veteran has chronic fatigue syndrome.  On 
the on the other hand, the August 2006 VA examiner in 
reviewing the Veteran's claims folder, considered Dr. 
Rodriguez-Santiago's diagnosis and other medical evidence of 
record, and provided a rationale for his conclusion that the 
Veteran did not have chronic fatigue syndrome.  For this 
reason, the Board finds the August 2006 VA examiner's opinion 
to be more probative than the private treatment records.  

Therefore, the Board finds that a preponderance of the 
evidence shows that the Veteran does not have a current 
diagnosis of chronic fatigue syndrome.  The thus the Board 
concludes that chronic fatigue syndrome was not incurred in 
or aggravated by service, and may not be presumed to have 
been in service.  


ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

As a preliminary matter, the Board notes that, in an 
unappealed June 2004 rating decision, the RO denied service 
connection for an "Anxiety Disorder."  The Veteran has 
since been diagnosed as having a depressive disorder, and in 
January 2005, he filed a claim of service connection for this 
disability.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim based on a 
diagnosis of a new mental disorder, e.g., depression, states 
a new claim for the purposes of jurisdiction.  Id. at 402.  
As such, the June 2004 rating decision represents the 
adjudication of a different claim and thus the Board finds 
that the service connection claim for a depressive disorder 
must be considered on a de novo basis.

At the Veteran's July 2007 VA examination, the examiner 
failed to comment on whether the Veteran's depression was a 
separate psychiatric disability or instead a manifestation of 
his service connected fibromyalgia.  The examiner relied on a 
May 2004 VA examination opinion, that the Veteran's anxiety 
disorder was not related to any service-connected disability, 
however, service connection for fibromyalgia was not granted 
until a June 2004 rating action, and that condition is rated 
as 40 percent disabling.  Further, his combined disability 
rating is currently 80 percent.  As such, the Board finds 
that another VA psychiatric examination is necessary to 
adjudicate this claim.  Thus, this claim must unfortunately 
be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the any psychiatric disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner.  The examiner should rule 
in or exclude a diagnosis of psychiatric 
disability, to specifically include 
depression.  The examiner must state 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present is related to service.  The 
examiner must also comment as to whether 
the veteran has a psychiatric disability 
that was caused or aggravated by his 
service-connected disability.  All 
findings and conclusions should be set 
forth in a legible report.

2.  Thereafter, the AMC/RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted in full, a 
supplemental statement of the case should 
be issued and the Veteran provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


